EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald Studebaker (Reg. No. 32,815) on September 8, 2021.
The application has been amended as follows: 
Amendments to the Claims:
1 (Currently Amended). A shaving processing method for finishing a tooth surface of a gear in a state where the gear and at least a first shaving cutter are engaged with each other and the first shaving cutter is rotated, the gear comprising a circumference that extends around a central axis of the gear and connects a pair of end surfaces facing each other in a tooth width direction and spaced from each other in a direction of the central axis, the method comprising: 
performing a first shaving step of processing the tooth surface so that a radial dimension of a processing region of material being removed gradually gets smaller as machining performed by the first shaving cutter proceeds from one end surface of the pair of end surfaces toward the other end surface; and 
performing a second shaving step of processing the tooth surface so that a radial dimension of a processing region of material being removed gradually gets smaller as machining performed by either the first shaving cutter or a second shaving cutter proceeds from the other end surface of the pair of end surfaces toward the one end surface. 
2 (Currently Amended). The shaving processing method according to claim 1, wherein 
an intersection angle between [[a]] the central axis of the gear and a central axis of the first shaving cutter is set to a first intersection angle in the first shaving step, and an intersection angle between the central axis of the gear and the central axis of the first shaving cutter is set to a second intersection angle in the second shaving step, 
the first intersection angle is larger than the second intersection angle, and 
the second intersection angle corresponds to a finishing condition of the tooth surface. 
3 (Currently Amended). The shaving processing method according to claim 2, wherein an intersection angle between a central axis of a shaft supporting the gear and a central axis of a shaft supporting the first shaving cutter is set to the first intersection angle in the first shaving step and is set to the second intersection angle in the second shaving step. 
4 (Currently Amended). The shaving processing method according to claim [[2]] 1, wherein 
an intersection angle between the central axis of the gear and a central axis of the first shaving cutter is set to a first intersection angle in the first shaving step, and an intersection angle between the central axis of the gear and a central axis of the second shaving cutter is set to a second intersection angle in the second shaving step, 
in the first shaving step, [[a]] the first shaving cutter is used and comprises a first cutting tooth extending in a direction corresponding to the first intersection angle 
the second shaving cutter is used and comprises a second cutting tooth extending in a direction corresponding to the second intersection angle 
5 (Currently Amended). The shaving processing method according to claim 2, wherein the first shaving cutter is used for the second shaving step and a rotational direction of the first shaving cutter is switched to an opposite direction for the second shaving step. 
Non-elected apparatus claim 6 (non-elected without traverse in the reply filed 8/6/2021) has been canceled.
7 (Currently Amended). The shaving processing method according to claim 1, wherein an intersection angle between a central axis of a shaft supporting the gear and a central axis of a shaft supporting the first shaving cutter is set to [[the]] a first intersection angle in the first shaving step and is set to [[the]] a second intersection angle in the second shaving step. 
8 (Currently Amended). The shaving processing method according to claim 1, wherein 
in the first shaving step, [[a]] the first shaving cutter is used and comprises a first intersection angle between the central axis of the gear and a central axis of the first shaving cutter 
in the second shaving step, [[a]] the second shaving cutter is used and comprises a second intersection angle between the central axis of the gear and a central axis of the second shaving cutter 
9 (Currently Amended). The shaving processing method according to claim 1, wherein the first shaving cutter is used for the second shaving step and a rotational direction of the first shaving cutter is switched to an opposite direction for the second shaving step. 
Election/Restrictions
Claim 1 is allowable.  The election of species requirement as set forth in the Office Action mailed on June 23, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP §821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all of the limitations of an allowable claim.  Thus, all non-elected claims (i.e., claims 4 and 8, directed to the non-elected species) that include all of the limitations of allowable claim 1 have been rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the above-noted withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
U.S. Pat. No. 4,545,708 to Buschhoff et al. teaches a method for finishing a tooth surface 6 or 6’ (Figure 1) of (a tooth 2 or 2’ of) a gear 1 in a state where the gear 1 and at least a first shaving cutter 4 (having tooth 5) are engaged with each other and the shaving cutter 4 is rotated (about axis 30 via motor 29; see Figure 3 and col. 4, lines 20-30, for example).  See Figures 1-2 as well as at least col. 3, lines 62-66, as well as col. 3, lines 29-61, for example.  The gear 1 has a circumference that extends around a central axis 31 of the gear 1 and that connects a pair of end 
[AltContent: textbox (Q1)][AltContent: arrow][AltContent: textbox (Q2)][AltContent: arrow][AltContent: textbox (Q1)][AltContent: arrow][AltContent: textbox (Q2)][AltContent: arrow]
    PNG
    media_image1.png
    239
    300
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    347
    379
    media_image2.png
    Greyscale

	Buschhoff et al. teaches performing a first shaving step performed by swiveling the cutter 4 about swiveling axis 10 (between swiveled positions Ф” and Ф’ depicted in phantom in Figure 2) as rocking device 25 moves along arcuate guide 24 (via motor 32; see Figure 3 and also at least col. 4, lines 23-25, as well as at least col. 5, lines 44-50 and 59-68, as well as col. 6, lines 1-
	However, Buschhoff et al. does not teach “performing the” (aforedescribed) “first shaving step so that a radial dimension” (which would be a vertical dimension with respect to Figure 2) “of a processing region of material being removed gradually gets smaller as machining performed by the first shaving cutter proceeds from one end surface” (Q1 labeled above) “of the pair of end surfaces toward the other end surface” (Q2 labeled above), nor that the performing of the aforedescribed second shaving step is such that “a radial dimension of a processing region of material being removed gradually gets smaller as machining performed by either the first shaving cutter or a second shaving cutter proceeds from the other end surface of the pair of end surfaces toward the one end surface” as set forth in independent claim 1.  In contrast, in Buschhoff et al., it would appear that the amount of material being removed as the cutter 4 is swiveled about axis 10 would remain constant as the tool 4 progresses from one face Q1/Q2 to the other face Q2/Q1, given the configuration of the workpiece shown in Figures 1-2, and given that Buschhoff et al. explicitly teaches that the plunge carriage 16 is held at a constant vertical position during each shaving step (each shaving step being achieved via the horizontal feed of carriage 20 and the rocking of carriage 25 about axis 10).  See col. 5, lines 15-28. 
claim 1.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
September 9, 2021